DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 May 2022 has been entered.
 
Response to Amendment
Amendments to claims 1 and 25; and addition of new claim 26 are noted.

Response to Arguments
Applicant's arguments filed 06 May 2022 have been fully considered but they are not persuasive.
Applicant argues that Eroma's process entails (1) acid hydrolysis and steam explosion followed by (2) enzymatic hydrolysis and results in soluble C6 monosaccharides, which are distinguishable from the lignocellulose material of the pending claims.
This argument is not found persuasive. The claims do not exclude enzymatic hydrolysis, even as presently amended ("forming a lignocellulose material by...using a treatment including…” (emphasis added)). The process, and specifically the forming step, is open-ended and does not exclude additional steps. Given that Eroma teaches acid hydrolysis and steam explosion (see claim rejections below), Eroma teaches the forming step. Applicant's arguments that the "resulting monosaccharides are clearly distinguishable from the lignocellulose material of the pending claims" is unpersuasive. Applicant is applying an overly narrow interpretation of the claims. All the claims require are a water-soluble carbohydrate containing fraction separated from lignocellulose material. Eroma teaches this. The monosaccharide produced in Eroma is a water soluble carbohydrate. This fraction is separated from the remaining solids, consisting for the most part of lignin and cellulose (see [0053)).
As a follow-up to this argument and the office’s reply in the Advisory Action, Applicant reiterates the position that the monosaccharides obtained from Eroma’s “forming” stage are distinguishable from the lignocellulose material of the pending claims. To this end, Applicant states that “lignocellulose generally includes lignin, cellulose, and hemicellulose. Cellulose and hemicellulos are polysaccharides that can be hydrolyzed (as in Eroma) to form monosaccharides.”
This argument is not found persuasive. The office maintains that the lignocellulose material formed in Eroma is in line with that claimed and further contends that this position is supported by Applicant’s own disclosure in the as-filed specification. In this regard, the office makes reference to the following disclosures in the as-filed specification:
p. 6, line 32 – p. 7, line 3: “Lignocellulose material refers any (sic) lignocellulose material which has been formed by treating…from the plant based raw material…In one embodiment, the lignocellulose material contains carbohydrates and lignin…The carbohydrates can comprise monosaccharides…” (emphasis added); note that C6 monosaccharides are specifically mentioned in this disclosure.
p. 7, line 26 – p. 8, line 2: “Preferably, the plant based raw material is treated to dissolve hemicellulose…the lignocellulose material is formed or treated by the hydrolysis, e.g. acid hydrolysis, auto-hydrolysis, thermal hydrolysis, enzymatic hydrolysis…in one embodiment, the lignocellulose is formed or treated by the steam explosion, in which hemicelluloses are treated and in which at least part of polysaccharides of the hemicellulose degrade into monosaccharides…”
In other words, Applicant’s specification provides evidence, contrary to the arguments, which supports that monosaccharides, including specifically C6 monosaccharides, are present (or, at the very least, are not excluded from being present) in the resulting lignocellulose material, e.g. at least by the steam explosion step, which is required by the claims.
The specification clearly supports that the claimed treatment steps, including, in particular, steam explosion, form monosaccharides. The facts of record simply do not provide evidence that the material resulting from the claimed steps of acid hydrolysis and steam explosion are distinguishable from the material resulting from Eroma’s treatment steps. Eroma discloses the same types of treatment steps performed on the same types of starting raw materials. Following treatment, the material is separated into a water soluble carbohydrate fraction and a solid fraction. The office maintains that this is wholly in line with the claimed embodiment.
Applicant argues that Eroma does not teach the recirculating step because 1) what Eroma recycles is different and 2) where Eroma recycles is different. 
This argument is not found persuasive. Regarding 1), the office notes that the independent claims do not require the recycle to be washing filtrate, this is claimed in the alternative. Eroma discloses a recycle fraction derived from the solubles (i.e. pentones and hexones produced from hydrolysis) (see [0081]-[0083]). Regarding reference to claim 26 and recirculation of the washing filtrate, the office finds this argument persuasive. Refer to allowable subject matter indicated below.
Regarding 2), the office reiterates that Applicant appears to be applying an overly narrow interpretation of the claims when stating that the recycle is "just before the solid-liquid separation stage." Rather, the claims merely require recirculating to the lignocellulose material that is subjected to the solid-liquid separation. In the broadest reasonable interpretation, this includes any point upstream of separation. While Eroma may not indicate precisely which stage the fraction is recycled, by the very nature of being recycled, it must be an upstream stage.

Claim Objections
Claim 9 is objected to because of the following informalities:  “concentrate” appears to be a typo of –concentration—.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 25, each of the claims recites “separating a water soluble carbohydrate containing fraction and/or a washing filtrate” (emphasis added) and later recites “supplying…at least a part of the water soluble carbohydrate containing fraction out from the separation stage.” Note that the latter step requires separation of the water soluble carbohydrate containing fraction, while the former step encompasses an embodiment wherein separation of such fraction is optional (by inclusion of “or”), thus making the intended scope of the claim unclear. This rejection may be overcome by clearly reciting and requiring separation of the water soluble carbohydrate containing fraction in the separation step.
Claim 1 recites the limitation "the combination" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The term “clean” in claim 4 (“clean water”) is a relative term which renders the claim indefinite. The term “clean” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from the context of the claim and corresponding specification what concentration of contamination, e.g., is or is not permitted by recitation of “clean water.”
Further regarding claim 4, the claimed ratio of washing water to solid lacks corresponding units, i.e. is it a ratio by volume, weight, etc.? 
Regarding claim 8, it is unclear what is meant by “feed concentration of the lignocellulose material”, given that, in claim 1, the initial feed is a plant based raw material and lignocellulose material is formed by treating the plant based raw material. It is therefore unclear to what “feed concentration” is referring.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eroma et al (US 2002/0164731).
Regarding claim 1, Eroma discloses forming a lignocellulose material by treating plant based raw material using a treatment including acid hydrolysis and steam explosion, the plant based raw material comprising a wood based material (see [0047], which describes starting materials; [0052], which discloses treating the raw starting material by steam explosion and acid hydrolysis). The next step includes separation of solids, consisting for the most part of lignin and cellulose (i.e. "lignocellulose material" as claimed) from a solution (comprising, e.g., monosaccharides, "a water soluble carbohydrate fraction” as claimed). In other words, material obtained directly from the "forming" stage is subjected to separation into a water soluble carbohydrate and a lignocellulose material. The solid-liquid separation stage includes filtration or centrifugal treatment (see [0025]; [0053]; [0070]). Recycle/recirculation of a soluble fraction is contemplated, the inherent result of which will be an increase in concentration of the fraction (see [0083], [0156]), solids and a part of the water soluble carbohydrate containing fraction are removed from the separation stage. (see [0053] & Fig. 6).
 Regarding claim 6, the soluble fraction of carbohydrate is recirculated to the lignocellulosic material. (see [0083], [0156]).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 4, 7-11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Eroma, as applied to claim 1.
Regarding claim 3, a limited number of solutions exist for filtration: vacuum, ambient pressure, and positive pressure. The person of ordinary skill in the art at the time of filing could expect to utilize any of the limited solutions with a likelihood of success.
Regarding claim 4, Eroma teaches water washing, but is silent on a particular ratio of wash water to solid. (Eroma, para. [0140]). However, such a ratio is result determinate variable, with sufficient water necessary to displace the species of interest from the solid mass. A person of ordinary skill in the art could determine optimal or workable values through routine experimentation. 
Regarding claim 8, although Eroma does not teach a particular weight of lignocellulose material after treatment (office is interpreting as “feed concentration”, refer to 112(b) rejection above), such a recitation is merely the intended result (product yield) of positively recited steps (hydrolysis and steam explosion). Since the same steps are recited by the prior art, the yield is expected to be inherent to the process.
Regarding claim 9, the concentration of the separated carbohydrate is an intended result of a positively recited step (separation in a generic solid-liquid separator). "[A] whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited." Minton v. Nat’l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614,1620 (Fed. Cir. 2003)
Regarding claims 10-11, multiple separation steps or stages are merely the duplication of parts. In re Harza, 274 F.2d 669,124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water- tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible waterstop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)
Regarding Claim 25, Eroma discloses forming a lignocellulose material by treating plant based raw material using a treatment including acid hydrolysis and steam explosion, the plant based raw material comprising a wood based material (see [0047], which describes starting materials; [0052], which discloses treating the raw starting material by steam explosion and acid hydrolysis). The next step includes separation of solids, consisting for the most part of lignin and cellulose (i.e. "lignocellulose material" as claimed) from a solution (comprising, e.g., monosaccharides, "a water soluble carbohydrate fraction” as claimed). In other words, material obtained directly from the "forming" stage is subjected to separation into a water soluble carbohydrate and a lignocellulose material. The solid-liquid separation stage includes filtration or centrifugal treatment (see [0025]; [0053]; [0070]). Recycle/recirculation of a soluble fraction is contemplated, the inherent result of which will be an increase in concentration of the fraction (see [0083], [0156]), solids and a part of the water soluble carbohydrate containing fraction are removed from the separation stage. (see [0053] & Fig. 6).
Although Eroma does not teach a particular weight of product after treatment, such a recitation is merely the intended result (product yield) of positively recited steps (hydrolysis and steam explosion). Since the same steps are recited by the prior art, the yield is expected to be inherent to the process.

Allowable Subject Matter
Claims 5, 7 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Eroma is considered to be the closest prior art. The reference does not disclose or suggest recirculation of a washing filtrate obtained from the separation step to the lignocellulose material. Nor does there appear to be any suggestion or motivation in the prior art which would lead a person of ordinary skill to modify Eroma in such a way as to arrive at the claimed embodiment.
The office notes that, in light of the 112(b) rejection and indication of allowable subject matter in the aforementioned dependent claims, the separation step in the independent claim(s) must also represent that a washing filtrate, in addition to the water soluble carbohydrate containing fraction, is obtained in the separation step, given that both are required for the process(es) to be carried out as intended.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772